UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Annual Report FORM 20-F/A oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR XANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to Commission file number 333-98397 LINGO MEDIA CORPORATION (FORMERLY LINGO MEDIA INC.) (Exact name of Registrant as specified in its charter) Ontario, Canada (Jurisdiction of incorporation or organization) 151 Bloor Street West, #703, Toronto, Ontario, Canada M5S 1S4 (Address of principal executive offices) Michael Kraft, Facsimile: 416-927-1222 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 13,949,189 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act Yes No XXX If this report is an annual transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No XXX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days. Yes XXXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated Filer Non-accelerated filer XXX Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by Other XXX the International Accounting Standards Board If “Other” has been checked in response to the previous question mark, indicateby check mark which financial statement item the registrant has elected to follow: Item 17 XXXItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No XXX LINGO MEDIA CORPORATION FORM 20-F ANNUAL REPORT TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisors 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Item 4. Information on the Company 15 Item 5. Operating and Financial Review and Reports 24 Item 6. Directors, Senior Management and Employees 46 Item 7 Major Shareholders and Related Party Transactions 57 Item 8. Financial Information 58 Item 9. The Offer and Listing 59 Item 10. Additional Information. 62 Item 11. Quantitative and Qualitative Disclosures about Market Risk 74 Item 12. Description of Securities Other ThanEquity Securities 75 PART II Item 13. Default, Dividend Arrearages and Delinquencies 75 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 75 Item 15. Controls and Procedures 75 Item 16. Reserved. 77 PART III Item 17. Financial Statements 78 Item 18. Financial Statements. 78 Item 19. Exhibits 78 2 Forward-Looking Statements Included in this annual report are various forward-looking statements that can be identified by the use of forward looking terminology such as "may", "will", "expect", "anticipate", "estimate", "continue", "believe", or other similar words.We have made forward-looking statements with respect to the following, among others: - the Company’s goals and strategies; - the Company’s ability to obtain licenses/permits to operate in China and Canada; - the importance and expected growth of English language learning in China; - the importance and expected growth of early childhood development in Canada; - the Company’s revenues; - the Company’s potential profitability; and - the Company’s need for external capital. These statements are forward-looking and reflect our current expectations.They are subject to a number of risks and uncertainties, including but not limited to, changes in the economic and political environment in China.In light of the many risks and uncertainties surrounding China and the early childhood market in Canada prospective purchasers of our shares should keep in mind that we cannot guarantee that the forward-looking statements described in this annual report will transpire. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable Item 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A.2.Selected Financial Data Our financial statements are reported in Canadian Dollars and presented in accordance with Canadian generally accepted accounting principles and reconciled to U.S. generally accepted accounting principles (“GAAP”) in the footnotes, for the fiscal years ended December 31, 2010, December 31, 2009, December 31, 2008, December 31, 2007 and December 31, 2006. The financial statements for the fiscal year ended December 31, 2006 have been audited by Mintz & Partners LLP. Meyers, Norris, Penny LLP audited December 31, 2007 financial statements and Collins Barrow Toronto LLP audited December 31, 2008,, December 31, 2009 and December 31, 2010 financial statements. The selected financial data should be read in conjunction with the financial statements and other financial information included elsewhere in the Annual Report. Lingo Media Corporation (the “Company” or “Lingo Media”) has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future.The present policy of the Company is to retain any future earnings for use in its operations and the expansion of its business. 3 Table No. 3 Selected Financial Data Expressed in Canadian Dollars (CDN$ in 000’s, except per share data) Year Year Year Year Year Ended Ended Ended Ended Ended 12/31/10 12/31/09 12/31/08 12/31/07 12/31/06 Revenue from continuing operations $ $ Gross Profit from continuing operations $ $ Net Loss from continuing operations $ ) Revenue from discontinued operations $
